Citation Nr: 1018560	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran Appellant represented by:  Military Order of the 
Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1966 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2008 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

After the Veteran's last VA examination in November 2007, the 
Veteran has been followed at a Vet Center and at a VA clinic 
for medication maintenance. 

The records of the Vet Center from December 2007 to July 2008 
characterize the Veteran's symptoms of posttraumatic stress 
disorder as severe as compared to moderate symptoms as 
reported on the VA examination in November 2007. 

As the evidence after the VA examination in November 2007 
suggests a material change in the disability, the Board 
determines that a reexamination is needed under 38 C.F.R. § 
3.327.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric 
examination to determine the current 
level of impairment due to 
posttraumatic stress disorder. 

The Veteran's file should be reviewed 
by the examiner.



2.  After the development has been 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


